Title: To James Madison from Robert B. Corbin, 1 June 1821
From: Corbin, Robert B.
To: Madison, James


                
                    My dear Sir
                    “The Reeds” May [June] 1st. 1821.
                
                It is my painful duty to communicate to you, as the friend of my Father, the melancholy intelligence of his death. He expired on Wednesday the 23d. ulto. in the sixty second year of his age, after a short, but painful illness. The high place which you held in his confidence and esteem, together with your intimacy with him in early life, as well as in later years, induce me to give to you the first information of this sorrowful event. It is our wish that the office of delineating his enviable character, and of announcing to the world his decease, should be performed by some kindred mind: and we know of no one who is more able to do justice to the subject, or better entitled to undertake it, than yourself. You, my dear Sir, are the most prominent of that distinguished class of Virginians to which it was my Father’s pride to belong—the task would, therefore, be performed by you with peculiar propriety and, I am confident, with equal pleasure.
                As you are well acquainted with the history of my Father’s political life, much of which passed under your own observation, it is unnecessary for

me, at this time, to remind you of any of it’s events. My worthy friend Mr. Kingman, who will have the honor to deliver this letter, will give you the particulars of his illness and any information in relation to his family that you may desire.
                My Mother, Brother and all the younger members of the family unite their affectionate regards with mine, for you and Mrs. Madison. With sincere respect and esteem, I am, My dear Sir, yours most truly,
                
                    Robert B. Corbin
                
                
                    P.S. Mr. Kingman having lived in the family as Tutor for the last two years, and having had, during that time, much conversation with my Father, will be enabled to refresh your memory in regard to any facts, which you may deem it necessary to make use of.
                
            